December 1, 1936. The opinion of the Court was delivered by
The facts and issues involved in this appeal are fully stated in the decree of his Honor, Judge Grimball, which will be reported. We are in accord with the conclusions reached by him and with his disposition of the case. *Page 81 
Accordingly, the exceptions thereto are overruled, and the judgment of the lower Court is affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS JUSTICES BONHAM and BAKER and MR. ACTING ASSOCIATE JUSTICE A.L. GASTON concur.